UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7625


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERT L. PERNELL, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:09-cr-00452-REP-DJN; 3:15-cv-
00723-REP-DJN)


Submitted: March 5, 2020                                          Decided: March 10, 2020


Before WILKINSON and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Pernell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert L. Pernell, Jr., appeals the district court’s order denying his post-judgment

motions in his criminal case. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See United States v.

Pernell, No. 3:09-cr-00452-REP-DJN (E.D. Va. Oct. 11, 2019). We grant Pernell’s motion

to exceed length limitations for his informal brief and deny a certificate of appealability as

unnecessary. See 28 U.S.C. § 2253(c)(1)(B) (2018); Harbison v. Bell, 556 U.S. 180, 183

(2009). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2